                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                Case No. 5:20-cr-00301-M-1

 UNITED STATES OF AMERICA      )
                               )
 V.                            )                                           ORDER
                               )
 MOHAMED MAGI ABUSNENA,        )
                               )
                    Defendant. )

       This matter comes before the court on Defendant's unopposed motion to reopen and reset

the parties' window to file pretrial motions. [DE-49] For good cause shown, the motion is

GRANTED. The parties shall be allowed until August 25 , 2021 to file pretrial motions; the

opposing party shall file any responses to such motions by September 8, 2021 ; and any replies

shall be filed by September 15, 2021.

        In light of this order and Defendant's pending motion to dismiss the superseding

indictment, the trial in this matter is also CONTINUED indefinitely.              The Government is

DIRECTED to respond to Defendant's motion to dismiss. Once briefing on the motion to dismiss

is complete, and the court rules thereupon, the court will reset the trial date, if it remains necessary.

        Any delay resulting from this order is excluded from Defendant' s speedy-trial time

pursuant to 18 U .S.C. § 3161(h)(l)(D).



        SO ORDERED this the




                                                CHIEF UNITED STATES DISTRICT JUDGE
                                                    1



           Case 5:20-cr-00301-M Document 50 Filed 07/30/21 Page 1 of 1
